Citation Nr: 0607905	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  95-05 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left thumb fracture.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDING OF FACT

The veteran does not have ankylosis or arthritis of the 
thumb.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a left thumb fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, 
Diagnostic Codes 5224 (2002), 5228 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.

The criteria for rating thumb disorders have changed during 
the course of the claim.  Both the old and the new criteria 
are applicable, but the new criteria can not be applied prior 
to their August 26, 2002 effective date.  Neither version is 
more favorable given the facts, which do not warrant a 
compensable rating for residuals of a left thumb fracture 
under either version.  The veteran has been provided with 
applicable criteria by the RO, which are found at 
38 C.F.R. § 4.71a (2002, 2005).

Both versions of 38 C.F.R. §§ 4.71a (2002, 2005) require 
ankylosis of the thumb for assignment of a compensable 
rating.  There are multiple treatment and examination reports 
of record, none of which show ankylosis of any joint of the 
left thumb.  For example, a January 2003 VA neurology 
examination report, which concerns the veteran's left upper 
extremity weakness complaints, shows that clinical evaluation 
revealed normal coordination, power, and tone in the left 
upper extremity.  There were no left thumb complaints or 
impairments shown in the reports of treatment focusing on the 
left upper extremity.

A March 2005 VA examination report shows complaints of left 
arm pain but not of left thumb limitation of motion.  In 
comparing the left and right upper extremity strength, 
including hand strength, the report does not include left 
upper extremity clinical findings that would support a 
conclusion that there is any limitation of motion of the left 
thumb.  In fact, this report includes the veteran's lengthy 
active problem list, which does not mention the left thumb.  
This report also notes that a left thumb X-ray at that time 
was normal.  

The normal left thumb X-ray is evidence that arthritis and 
ankylosis are not present, and neither has been diagnosed.  
The veteran stated in March 1995 that he had stiffness and 
pain in his left thumb.  However, stiffness and pain without 
x-ray evidence of arthritis does not support a compensable 
rating.  The preponderance of the evidence shows that the 
left thumb is non-disabling.  The Board concludes that a 
compensable rating under either version of the applicable 
rating criteria is not warranted.  

Before the 2005 VA examination, moreover, the veteran had 
failed to report for a left thumb examination in July 2004.  
The veteran was notified that he failed to report, and of the 
provisions of 38 C.F.R. § 3.655, in the October 2005 
supplemental statement of the case, but he has not provided 
any explanation for his failure to report for the scheduled 
examination.  Evidence in the record does show that the July 
2004 thumb examination was scheduled for 3 days after the 
veteran had neck surgery, but the treatment reports from this 
period do not refer to a reason for the veteran's failure to 
report for the examination, such as post-surgical 
incapacitation.  His failure to report for the July 2004 
examination without good cause would be an independent basis 
upon which this claim could be denied.  

VA's duties to notify and assist

Before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim, VA is required to 
notify the claimant and his or her representative, if any, of 
(1) the information and evidence that is necessary to 
substantiate the claim; (2) what evidence the claimant is 
responsible for providing; (3) what evidence VA will attempt 
to obtain; and (4) the need to submit any evidence in her or 
his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

VA has satisfied its duty to notify.  In a May 2004 letter, 
the RO provided the requisite notification.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties, in the October 2004 supplemental 
statement of the case.

The Board acknowledges that the section 5103(a) letter was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA examinations were conducted in 
2003 and 2005 and another one was attempted in July 2004., 
but the veteran failed to report for a VA examination in July 
2004, and he has not provided an explanation of good cause 
for his failure to report.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a left thumb fracture is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


